                 Case 20-12456-JTD                 Doc 433        Filed 11/16/20           Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 372


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 9, 2020, I caused to be served the “Ruby Tuesday, Inc.’s Omnibus Reply to
   Objection of the Ad Hoc Group of Participants and Gerald Kaplan to (I) Ruby Tuesday, Inc.'s
   Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise its Ownership Rights Over
   Trust Assets Currently Held in a "Rabbi Trust" for Ruby Tuesday, Inc.'s Non-Qualified
   Executive Supplemental Pension Plan and Management Retirement Plan; and (II) Ruby
   Tuesday, Inc.'s Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise its
   Ownership Rights Over Trust Assets Currently Held in a "Rabbi Trust" for Ruby Tuesday,

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


                 T:\Clients\RUBYTUE\Affidavits\Debtors Reply Rabbi Trust_DI_372_11-09-2020_OA.Docx
             Case 20-12456-JTD            Doc 433       Filed 11/16/20       Page 2 of 12




   Inc.'s Nonqualified "Defined Contribution" Deferred Compensation Plans,” dated November
   9, 2020 [Docket No. 372], by causing true and correct copies to be:

        a. enclosed in separate postage pre-paid enveloped and delivered via first class mail to
           those parties listed on the annexed Exhibit A, and

        b. delivered via electronic email to the parties listed on the annexed Exhibit B.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                         /s/ Angharad Bowdler
                                                                         Angharad Bowdler

Sworn to before me this
10th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




             T:\Clients\RUBYTUE\Affidavits\Debtors Reply Rabbi Trust_DI_372_11-09-2020_OA.Docx
Case 20-12456-JTD   Doc 433   Filed 11/16/20   Page 3 of 12




                    Exhibit A
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 433 Filed 11/16/20
                                                    Service List
                                                                                 Page 4 of 12

Claim Name                               Address Information
ABRAMS & BAYLISS LLP                     (COUNSEL TO GOLDMAN SACHS) ATTN JOHN M. SEAMAN, CHRISTOPHER F. CANNATARO 20
                                         MONTCHANIN ROAD, SUITE 200 WILMINGTON DE 19807
ADAMS AND REESE LLP                      (COUNSEL TO ST JOHN & PARTNERS) 501 RIVERSIDE AVENUE, SUITE 601 JACKSONVILLE
                                         FL 32202
ASHBY & GEDDES, P.A.                     (COUNSEL TO TCW) ATTN GREGORY A. TAYLOR, KATHARINA EARLE 500 DELAWARE AVENUE,
                                         8TH FLOOR P.O. BOX 1150 WILMINGTON DE 19899
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING, BRIXMORE, FEDERAL REALTY,
                                         BENNETT PARTNERS) ATTN LESLIE HEILMAN, LAUREL ROGLEN 919 N MARKET ST, 11TH FL
                                         WILMINGTON DE 19801-3034
BALLARD SPAHR LLP                        (COUNSEL TO STORE CAPITAL, STORE MASTER FUNDING) ATTN CRAIG GANZ, KATHERINE
                                         ANDERSONE SANCHEZ) 1 E WASHINGTON ST, STE 2300 PHOENIX AZ 85004
BENESCH, FRIEDLANDER, COPLAN & ARONOFF   (COUNSEL TO ROUTE TEN) ATTN KEVIN M CAPUZZI, JOHN C GENTILE 1313 N MARKET ST,
LLP                                      STE 1201 WILMINGTON DE 19801
BUCHALTER, A PROFESSIONAL CORPORATION    (COUNSEL TO ORACLE) ATTN SHAWN M CHRISTIANSON 55 SECOND ST, 17TH FL SAN
                                         FRANCISCO CA 94105-3493
CHIPMAN BROWN CICERO & COLE, LLP         (COUNSEL TO KRG LANDLORDS) ATTN MARK L DESGROSSEILLIERS, TAYLER D BOLTON 1313
                                         NORTH MARKET STREET, SUITE 5400 WILMINGTON DE 19801
CLEARY GOTTLIEB STEEN & HAMILTON LLP     (COUNSEL TO GOLDMAN SACHS) ATTN SEAN O'NEAL, JANE VANLARE ONE LIBERTY PLAZA
                                         NEW YORK NY 10006
COLE SCHOTZ P.C.                         (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN G DAVID DEAN, JUSTIN R
                                         ALBERTO, ANDREW J ROTH-MOORE 500 DELAWARE AVE, STE 1410 WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO KAGASOFF TRUST) ATTN N. CHRISTOPHER GRIFFITHS, LISA HATFIELD 1201
                                         N. MARKET STREET, 20TH FLOOR WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO MICHAEL AND LORY SARLO) ATTN JEFFREY WISLER, KELLY CONLAN 1201 N
                                         MARKET STREET, 20TH FL WILMINGTON DE 19801
CONNOLLY GALLAGHER LLP                   (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN KAREN BIFFERATO 1201 N MARKET ST, 20TH FL WILMINGTON DE
                                         19801
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS FRANCHISE TAX P.O. BOX 898 WASHINGTON DC 20549
DELAWARE STATE TREASURY                  820 SILVER LAKE BLVD., SUITE 100 DOVER DE 19904
DORSEY & WHITNEY (DELAWARE) LLP          (COUNSEL TO ZION BANCORPORATION) ATTN ERIC L SCHNABEL, ALESSANDRA GLORIOSO 300
                                         DELAWARE AVENUE, STE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     (COUNSEL TO ZION BANCORPORATION) ATTN NATHAN S SEIM 111 S. MAIN STREET, STE
                                         2100 SALT LAKE CITY UT 84111
DOUG BELDEN, HILLSBOROUGH COUNTY TAX     ATTN BRIAN T. FITZGERALD POST OFFICE BOX 1110 TAMPA FL 33601-1110
COLLECTOR
GARNER & CONNER, PLLC                    (COUNSEL TO THOMAS & SANDRA SPEARS) ATTN CHRISTOPHER W CONNER 250 HIGH STREET
                                         POST OFFICE BOX 5059 MARYVILLE TN 37802-5059
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN ROBERT K MALONE ONE GATEWAY CENTER NEWARK
                                         NJ 07102-5310
GIBBONS P.C.                             (COUNSEL TO AD HOC PLAN GROUP) ATTN HOWARD A COHEN 300 DELAWARE AVENUE, SUITE
                                         1015 WILMINGTON DE 19801
GOLDMAN SACHS BANK USA                   ATTN RUBY TUESDAY ACCOUNT MANAGER 2001 ROSS, SUITE 2800 BATESVILLE AR 75201
GOULSTON & STORRS PC                     (COUNSEL TO WESTBROOK ASSOCIATES, LISBON LANDING, INTERSTATE AUGUSTA, CHOP
                                         ACQUISITION) ATTN TREVOR HOFFMAN, YARA KASS-GERGI 885 THIRD AVE, 18TH FL NEW
                                         YORK NY 10022
HILLER LAW, LLC                          (COUNSEL TO MOODY NATIONAL) ATTN ADAM HILLER 1500 NORTH FRENCH STREET
                                         WILMINGTON DE 19801
HOLIFIELD & JANICH, PLLC                 (COUNSEL TO AD HOC PLAN GROUP) ATTN AL HOLIFIELD, KELLY P MANN 1107 KINGSTON
                                         PIKE KNOXVILLE TN 37934
HOWARD & HOWARD ATTORNEYS PLL            (COUNSEL KRG LANDLORDS) ATTN MARK A BOGDANOWICZ 211 FULTON STREET, SUITE 600
                                         PEORIA IL 61602
HUNTON ANDREWS KURTH LLP                 (COUNSEL TO GOLDMAN SACHS) ATTN GRETA T. GRIFFITH 600 PEACHTREE STREET, NE



Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 3
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 433 Filed 11/16/20
                                                   Service List
                                                                                Page 5 of 12

Claim Name                              Address Information
HUNTON ANDREWS KURTH LLP               ATLANTA GA 30308
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
JEFFREY M. CARBINO, ESQUIRE            (COUNSEL TO 2500 MCKENZIE, LLC) 1000 N. WEST STREET, SUITE 1200 WILMINGTON DE
                                       19801
JENSEN BAGNATO, P.C.                   (COUNSEL TO 2500 MCKENZIE, LLC) ATTN JEFFREY M. CARBINO 1500 WALNUT STREET,
                                       SUITE 1510 PHILADELPHIA PA 19102
KELLEY DRYE & WARREN LLP               (COUNSEL TO ASTON PROPERTIES, INC., ET AL.) ATTN ROBERT L LEHANE, SEAN T
                                       WILSON, MARK LEVINE 101 PARK AVENUE NEW YORK NY 10178
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN CORRINE S BRENNAN
                                       1835 MARKET ST, STE 1400 PHILADELPHIA PA 19103
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO WILKINSON LANGHORNE) ATTN RAYMOND H LEMISCH 919 N. MARKET STREET,
                                       SUITE 1000 WILMINGTON DE 19801-3062
KLEHR HARRISON HARVEY BRANZBURG LLP    (COUNSEL TO MARYVILLE COLLEGE, TINA CASTRO, MYRA CLARK) ATTN SALLY E VEGHTE
                                       919 N MARKET ST, STE 1000 WILMINGTON DE 19801-3062
KOHNER, MANN & KAILAS, S.C.            (COUNSEL TO ECOLAB) ATTN SAMUEL C WISOTZKEY WASHINGTON BUILDING BARNABAS
                                       BUSINESS CENTER 4650 NORTH PORT WASHINGTON ROAD MILWAUKEE WI 53212-1059
KRAMER LEVIN NAFTALIS & FRANKEL LLP    (COUNSEL TO COMMITTEE OF UNSECURED CREDITORS) ATTN ADAM C ROGOFF, ROBERT T
                                       SCHMIDT, JENNIFER R SHARRET 1117 AVENUE OF THE AMERICAS NEW YORK NY 10036
KURTZMAN | STEADY, LLC                 (COUNSEL TO PREIT SERVICES, LLC) ATTN JEFFREY KURTZMAN 401 S. 2ND ST, STE 200
                                       PHILADELPHIA PA 19147
LAW OFFICE OF SUSAN E. KAUFMAN, LLC    (COUNSEL TO THE SIMON PROPERTY GROUP, INC.) ATTN SUSAN E KAUFMAN 919 NORTH
                                       MARKET STREET, SUITE 460 WILMINGTON DE 19801
MAYNARD COOPER & GALE                  (COUNSEL TO REGIONS) ATTN JAYNA PARTAIN LAMAR 1901 SIXTH AVE NORTH, STE 1700
                                       BIRMINGHAM AL 35203
MCCARRON & DIESS                       (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN MARY JEAN
                                       FASSETT 4530 WISCONSIN AVENUE, N.W., SUITE 301 WASHINGTON DC 20016
MCCARTER & ENGLISH, LLP                (COUNSEL TO REGIONS) ATTN KATE ROGGIO BUCK 405 N. KING STREET, 8TH FLOOR
                                       WILMINGTON DE 19801
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN JEFFREY BERNSTEIN 570 BROAD ST, STE 1500 NEWARK
LLP                                     NJ 07102-4560
MCELROY, DEUTSCH, MULVANEY & CARPENTER, (COUNSEL TO GOLD SQUARE) ATTN DAVID P PRIMACK 300 DELAWARE AVE, STE 770
LLP                                     WILMINGTON DE 19801
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385
MIAMI-DADE COUNTY TAX COLLECTOR        ATTN PETER K CAM, PRISCILLA A WINDLEY 200 NW 2ND AVENUE, #430 MIAMI FL 33128
MONZACK MERSKY BROWDER AND HOCHMAN,    (COUNSEL TO WM, HUNTINGTON, SANDUSKY, KIMCO LANDLORDS) ATTN RACHEL B. MERSKY
P.A.                                   1201 N. ORANGE STREET, SUITE 400 WILMINGTON DE 19801
OFFICE OF THE ATTORNEY GENERAL         ATTN CAROL E. MOMJIAN, CHRISTOPHER R. MOMJIAN THE PHOENIX BUILDING 1600 ARCH
                                       STREET, SUITE 300 PHILADELPHIA PA 19103
OFFICE OF THE ATTORNEY GENERAL         ATTN HEATHER M CROCKETT, AMANDA K QUICK 302 W. WASHINGTON ST, IGCS, 5TH FL
                                       INDIANAPOLIS IN 46204
OFFICE OF THE ATTORNEY GENERAL         ATTN JASON B. BINFORD, ABIGAIL R. RYAN BANKRUPTCY & COLLECTIONS DIVISION P.O.
                                       BOX 12548-MC 008 AUSTIN TX 78711-2548
OFFICE OF THE UNITED STATES TRUSTEE    ATTN LINDA RICHENDEFER 844 KING ST., STE 2207 LOCK BOX 35 WILMINGTON DE 19801
PAUL HASTING LLP                       (COUNSEL TO TCW) ATTN JUSTIN E. RAWLINS, AARON M. GOBER-SIMS 515 SOUTH FLOWER
                                       STREET, 25TH FLOOR LOS ANGELES CA 90071
PENSION BENEFIT GUARANTY CORPORATION   OFFICE OF THE GENERAL COUNSEL ATTN COURTNEY L. MORGAN, MELISSA T. HARRIS 1200
                                       K STREET, N.W. WASHINGTON DC 20005-4026
POLSINELLI PC                          (COUNSEL TO ROBERT LEBOEUF) ATTN CHRISTOPHER WARD 222 DELAWARE AVENUE, SUITE
                                       1101 WILMINGTON DE 19801
REGER RIZZO & DARNALL LLP              (COUNSEL TO MOVANT) ATTN EVAN W RASSMAN 1521 CONCORD PIKE, STE 305 WILMINGTON
                                       DE 19803
SAUL EWING ARNSTEIN & LEHR LLP         (COUNSEL TO NORTHWOODS CROSSING STATION LLC, PHILLIPS EDISON & COMPANY) ATTN


Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 3
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 433 Filed 11/16/20
                                                    Service List
                                                                                 Page 6 of 12

Claim Name                               Address Information
SAUL EWING ARNSTEIN & LEHR LLP           MONIQUE B. DISABATINO 1201 NORTH MARKET ST, STE 2300 P.O. BOX 1266 WILMINGTON
                                         DE 19899
SAUL EWING ARNSTEIN & LEHR LLP           (COUNSEL TO STRATEGIC) ATTN LUCIAN B MURLEY 1201 NORTH MARKET STREET, SUITE
                                         2300 P.O. BOX 1266 WILMINGTON DE 19899
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST, STE
                                         400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION       SEC HEADQUARTERS 100 F STREET, NE WASHINGTON DC 20549
SHERRARD ROE VOIGT & HARBISON, PLC       (COUNSEL TO STRATEGIC) ATTN MICHAEL G ABELOW 150 3RD AVENUE SOUTH, SUITE 1100
                                         NASHVILLE TN 37201
SIMON PROPERTY GROUP                     ATTN RONALD M. TUCKER, ESQ. 225 WEST WASHINGTON STREET INDIANAPOLIS IN 46204
SMTD LAW LLP                             (COUNSEL TO IFIC) ATTN ROBERT J BERENS 2001 E CAMPBELL AVE, STE 201 PHOENIX AZ
                                         85016
STRADLEY, RONON, STEVENS & YOUNG, LLP    (COUNSEL TO IFIC) ATTN DANIEL M PEREIRA 1000 N. WEST STREET, SUITE 1200
                                         WILMINGTON DE 19801
SULLIVAN HAZELTINE ALLINSON LLC          (COUNSEL TO PIAZZA PRODUCE, PJK FOOD SERVICE, SENN BROTHERS) ATTN ELIHU E.
                                         ALLINSON 919 N MARKET ST, STE 420 WILMINGTON DE 19801
TCW DIRECT LENDING LLC                   ATTN RUBY TUESDAY ACCOUNT MANAGER 200 CLARENDON ST, 51ST FL BOSTON MA 02116
THE ROSNER LAW GROUP LLC                 (COUNSEL TO CHAZPAREM) ATTN FREDERICK ROSNER, JASON GIBSON, RUBY LIU 824 N
                                         MARKET STREET, SUITE 810 WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP     (COUNSEL TO CHIK-FIL-A, JAMES HYATT) ATTN MARCY J. MCLAUGHLIN SMITH HERCULES
                                         PLAZA, SUITE 5100 1313 N. MARKET STREET WILMINGTON DE 19801
TROUTMAN PEPPER HAMILTON SANDERS LLP     (COUNSEL TO CHIK-FIL-A) ATTN MATTHEW BROOKS 600 PEACHTREE STREET, NE SUITE
                                         3000 ATLANTA GA 30308
TROUTMAN PEPPER HAMILTON SANDERS LLP     (COUNSEL TO JAMES HYATT) ATTN GARY W MARSH) 600 PEACHTREE STREET, NE SUITE 300
                                         ATLANTA GA 30308
TUCKER ARENSBERG                         (COUNSEL FOR MOODY NATIONAL) ATTN BEVERLY WEISS MANNE 500 ONE PPG PLACE
                                         PITTSBURGH PA 15222
WATKINS & EAGER PLLC                     (COUNSEL TO MICHAEL & LORY SARLO) ATTN ROBERT B IRELAND 400 EAST CAPTIAL ST
                                         JACKSON MS 39201
WOLCOTT RIVERS GATES                     (COUNSEL TO ROUTE 10) ATTN JOSHUA D STIFF 200 BENDRIX ROAD, STE 300 VIRGINIA
                                         BEACH VA 23452
YOUNG CONAWAY STARGATT & TAYLOR, LLP     (COUNSEL TO ST JOHNS & PARTNERS) ATTN MICHAEL S. NEIBURG JOSEPH M. MULVIHILL
                                         RODNEY SQUARE 1000 NORTH KING STREET WILMINGTON DE 19801
ZIONS BANCORPORATION                     ATTN GREGORY BASER ONE S. MAIN ST, STE 1400 SALT LAKE CITY UT 84133




                                  Total Creditor count 73




Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 3
       Case 20-12456-JTD      Doc 433     Filed 11/16/20   Page 7 of 12
                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                               Additional Party List




GERALD KAPLAN
ADDRESS ON FILE
Case 20-12456-JTD   Doc 433   Filed 11/16/20   Page 8 of 12




                    Exhibit B
         Case 20-12456-JTD        Doc 433       Filed 11/16/20        Page 9 of 12
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                   EMAIL ADDRESS
                                       SEAMAN@ABRAMSBAYLISS.COM;
ABRAMS & BAYLISS LLP                   CANNATARO@ABRAMSBAYLISS.COM
                                       JOHN.ROGERSON@ARLAW.COM;
ADAMS AND REESE LLP                    JAMIE.OLINTO@ARLAW.COM
                                       GTAYLOR@ASHBYGEDDES.COM;
ASHBY & GEDDES, P.A.                   KEARLE@ASHBYGEDDES.COM
                                       HEILMANL@BALLARDSPAHR.COM;
                                       ROGLENL@BALLARDSPAHR.COM;
                                       GANZC@BALLARDSPAHR.COM;
BALLARD SPAHR LLP                      ANDERSONSANCHEZK@BALLARDSPAHR.COM
BENESCH, FRIEDLANDER, COPLAN & ARONOFF KCAPUZZI@BENESCHLAW.COM;
LLP                                    JGENTILE@BENESCHLAW.COM

BUCHALTER, A PROFESSIONAL CORPORATION SCHRISTIANSON@BUCHALTER.COM
                                      DESGROSS@CHIPMANBROWN.COM;
CHIPMAN BROWN CICERO & COLE, LLP      BOLTON@CHIPMANBROWN.COM
CLEARY GOTTLIEB STEEN & HAMILTON LLP  SONEAL@CGSH.COM; JVANLARE@CGSH.COM
                                      DDEAN@COLESCHOTZ.COM;
                                      JALBERTO@COLESCHOTZ.COM; AROTH-
COLE SCHOTZ P.C.                      MOORE@COLESCHOTZ.COM
                                      CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                      LHATFIELD@CONNOLLYGALLAGHER.COM;
                                      JWISLER@CONNOLLYGALLAGHER.COM;
                                      KCONLAN@CONNOLLYGALLAGHER.COM;
CONNOLLY GALLAGHER LLP                KBIFFERATO@CONNOLLYGALLAGHER.COM
DELAWARE SECRETARY OF STATE           DOSDOC_FTAX@DELAWARE.GOV
DELAWARE STATE TREASURY               STATETREASURER@STATE.DE.US
                                      GLORIOSO.ALESSANDRA@DORSEY.COM;
DORSEY & WHITNEY (DELAWARE) LLP       SCHNABEL.ERIC@DORSEY.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX
COLLECTOR                             FITZGERALDB@HILLSBOROUGHCOUNTY.ORG
GARNER & CONNER, PLLC                 CCONNER@GARNERCONNER.COM
                                      HCOHEN@GIBBONSLAW.COM;
GIBBONS P.C.                          RMALONE@GIBBONSLAW.COM
GOLDMAN SACHS BANK USA                GS-SLG-NOTICES@GS.COM
                                      THOFFMANN@GOULSTONSTORRS.COM; YKASS-
GOULSTON & STORRS PC                  GERGI@GOULSTONSTORRS.COM
HILLER LAW, LLC                       AHILLER@ADAMHILLERLAW.COM
                                      AHOLIFIELD@HOLIFIELDLAW.COM;
HOLIFIELD & JANICH, PLLC              KMANN@HOLIFIELDLAW.COM

HOWARD & HOWARD ATTORNEYS PLLC              MBOGDANOWICZ@HOWARDANDHOWARD.COM
HUNTON & WILLIAMS LLP                       GGRIFFITH@HUNTONAK.COM
                                            HEATHER.CROCKETT@ATG.IN.GOV;
INDIANA ATTORNEY GENERAL OFFICE             AMANDA.QUICK@ATG.IN.GOV
                                            JEFFREY@JENSENBAGNATOLAW.COM;
JENSEN BAGNATO, P.C.                        JEFFREYCARBINO@GMAIL.COM




                                        Page 1 of 3
        Case 20-12456-JTD        Doc 433       Filed 11/16/20        Page 10 of 12
                      RTI HOLDING COMPANY, LLC - Case No. 20-12456
                             Electronic Mail Master Service List




                                            KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE
                                            .COM; RLEHANE@KELLEYDRYE.COM;
                                            SWILSON@KELLEYDRYE.COM;
KELLEY DRYE & WARREN LLP                    MLEVINE@KELLEYDRYE.COM
                                            RLEMISCH@KLEHR.COM;
                                            SVEGHTE@KLEHR.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP         CBRENNAN@KLEHR.COM
KOHNER, MANN & KAILAS, S.C.                 SWISOTZKEY@KMKSC.COM
                                            AROGOFF@KRAMERLEVIN.COM;
                                            RSCHMIDT@KRAMERLEVIN.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP         JSHARRET@KRAMERLEVIN.COM
KURTZMAN | STEADY, LLC                      KURTZMAN@KURTZMANSTEADY.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC         SKAUFMAN@SKAUFMANLAW.COM
MAYNARD COOPER & GALE PC                    JLAMAR@MAYNARDCOOPER.COM
MCCARTER & ENGLISH LLP                      KBUCK@MCCARTER.COM
MCELROY, DEUTSCH, MULVANEY &                DPRIMACK@MDMC-LAW.COM;
CARPENTER, LLP                              JBERNSTEIN@MDMC-LAW.COM
                                            PRISCILLA.WINDLEY@MIAMIDADE.GOV;
MIAMI-DADE COUNTY TAX COLLECTOR             MDTCBKC@MIAMIDADE.GOV
MONZACK MERSKY BROWDER and HOCHMAN,
P.A.                                        RMERSKY@MONLAW.COM
OAKLAND COUNTY TREASURER                    KEVIN@LAWYERMICH.COM
OFFICE OF ATTORNEY GENERAL -                CMOMJIAN@ATTORNEYGENERAL.GOV;
PENNSYLVANIA                                CRMOMJIAN@ATTORNEYGENERAL.GOV
                                            ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS      JASON.BINFORD@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES TRUSTEE         LINDA.RICHENDERFER@USDOJ.GOV
                                            JUSTINRAWLINS@PAULHASTINGS.COM;
PAUL HASTING LLP                            AARONGOBERSIMS@PAULHASTINGS.COM

                                            MORGAN.COURTNEY@PBGC.GOV;
PENSION BENEFIT GUARANTY CORPORATION        EFILE@PBGC.GOV; HARRIS.MELISSA@PBGC.GOV
POLSINELLI PC                               CWARD@POLSINELLI.COM
REGER RIZZO & DARNALL LLP                   ERASSMAN@REGERLAW.COM
                                            MONIQUE.DISABATINO@SAUL.COM;
SAUL EWING ARNSTEIN & LEHR LLP              LUKE.MURLEY@SAUL.COM
                                            SECBANKRUPTCY-OGC-ADO@SEC.GOV;
SECURITIES & EXCHANGE COMMISSION            SECBANKRUPTCY@SEC.GOV
                                            BANKRUPTCYNOTICESCHR@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION          NYROBANKRUPTCY@SEC.GOV
SHERRARD ROE VOIGT & HARBISON, PLC          MABELOW@SRVHLAW.COM
SIMON PROPERTY GROUP                        RTUCKER@SIMON.COM
SMTD LAW LLP                                RBERENS@SMTDLAW.COM
STRADLEY, RONON, STEVENS & YOUNG, LLP       DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC         ZALLINSON@SHA-LLC.COM
TCW DIRECT LENDING LLC                      MICHAEL.ANELLO@TCW.COM
                                            ROSNER@TEAMROSNER.COM;
                                            GIBSON@TEAMROSNER.COM
THE ROSNER LAW GROUP LLC                    LIU@TEAMROSNER.COM




                                        Page 2 of 3
       Case 20-12456-JTD      Doc 433       Filed 11/16/20         Page 11 of 12
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                           Electronic Mail Master Service List




                                     MARCY.SMITH@TROUTMAN.COM;
                                     MATTHEW.BROOKS@TROUTMAN.COM;
TROUTMAN PEPPER HAMILTON SANDERS LLP GARY.MARSH@TROUTMAN.COM
TUCKER ARENSBERG                     BMANNE@TUCKERLAW.COM
WATKINS & EAGER PLLC                 RIRELAND@WATKINSEAGER.COM
WOLCOTT RIVERS GATES                 JSTIFF@WOLRIV.COM
                                     BANKFILINGS@YCST.COM;
                                     MNEIBURG@YCST.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP JMULVIHILL@YCST.COM
ZIONS BANCORPORTION                  GREGORY.BASER@ZIONSBANCORP.COM




                                     Page 3 of 3
     Case 20-12456-JTD    Doc 433     Filed 11/16/20   Page 12 of 12
              RTI HOLDING COMPANY, LLC - Case No. 20-12456
                        Electronic Mail Service List




Email Address
JKAPPY@COMCAST.NET




                               Page 1 of 1
